346 So. 2d 121 (1977)
Georgianna THORNE, Etc., Appellants,
v.
Dr. Antonio RAMIREZ et al., Appellees.
No. 76-2366.
District Court of Appeal of Florida, Third District.
May 24, 1977.
*122 Charles D. Barnard, Coral Gables, for appellants.
Wayne, Genden & Bach, Miami, for appellees.
Before HENDRY, C.J., and PEARSON and HAVERFIELD, JJ.
PER CURIAM.
Plaintiffs' complaint sought to hold the parents of an emancipated child liable for the child's intentional tort. There was no allegation that the child was dependent, insane or mentally deficient. The complaint was properly dismissed. As to the fact that a twenty year old child is not a minor see Hanley v. Liberty Mutual Insurance Company, 334 So. 2d 11 (Fla. 1976). It is well settled that a parent is not liable for the torts of his child simply because of his paternity. Bullock v. Armstrong, 180 So. 2d 479 (Fla.2d DCA 1965). See also cases cited at 59 Am.Jur.2d Parent and Child § 130.
Affirmed.